                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 RODNEY WALLACE,                       )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:17-cv-00157-FDW
                                       )
                 vs.                   )
                                       )
 GEORGE T. SOLOMON, et al.,            )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 14, 2018 Order.

                                               November 14, 2018
